 In the Matter of SUPERIOR METAL PRODUCTS COMPANYandUNITEDSTEELWORKERS OF AMERICA, C. I. O.Case No. 18-R-1399.-Decided Ja7uary 18, 1946Mr. Albert L. Wolfe,of New York City, andMr. J. N. Welscher,ofSt. Paul, Minn., for the Company.Messrs. Fullerton Fulton,andJoseph Kretche,of St. Paul, Minn.,for the Steelworkers.QMessrs. James Ashe,andFred Lutz,of St. Paul, Minn., for theI.A. M.Messrs. Timothy E. HalloranandWilliam Gydesen,of St. Paul,Minn., for the Federal Union.-Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America,C. I. 0., herein called the Steelworkers, alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Superior Metal Products Company, St. Paul, Minnesota, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Clarence A. Meter,Trial Examiner.The hearing was held at St. Paul, Minnesota, onOctober 25, 1945.The Company, the Steelworkers, InternationalAssociation of Machinists, District 77, herein called the I. A. M., andFederal Labor Union No. 21727, AFL, herein called the FederalUnion, appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.65 N. L. R. B, No. 91.552 SUPERIOR METAL PRODUCTS COMPANY553Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYSuperior Metal Products Company, a Delaware corporation, hasits principal office and place of business in St. Paul, Minnesota, whereit is engaged in the manufacture of milk cans, milk bottle crates, anddairy metalware.During the year 1944, the Company purchased foruse at its St. Paul plant, raw materials valued in excess of $300,000,of which approximately 70 percent was shipped to it from pointsoutside the State of Minnesota.During the same period, the Com-pany manufactured finished products, valued in excess of $500,000,of which approximately 85 percent was shipped from the Company'splant to points outside the State of Minnesota.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.It.THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America is a labor organization, affiliatedwith the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.International Association of Machinists, District Lodge No. 77,isa labor organization admitting to membership employees of theCompany.Federal Labor Union No. 21727 is a labor organization, affiliatedwith the American Federation of Labor, admitting to membershipemployees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the Steelworkersas the exclusive bargaining representative of its employees untilthe Steelworkers has been certified by the Board in an appropriateunit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Steelworkers represents a substantial numberof employees in the unit hereinafter found appropriate.'The FieldExaminer reported that the Steelworkers had submitted 100 cards, bear-ing thenames of 94 employees listed on the Company's pay roll of production employees,dated September 22, 1945, containing 184 employees in the claimed unit of productionemployeesAt thetime of the hearing, the Company employed 155 production employees and 16machinists and maintenance employees.The I.A.M. and theFederal Union evidenced their Interests by virtue of a contractwith the Company. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPRORIATE UNITIn its petition as originally filed, the Steelworkers claimed anappropriate unit consisting of all production employees, excludingsupervisory employees, office employees, machinists and maintenancemen.At the hearing, the Steelworkers amended its petition byincluding in its proposed unit machinists and maintenance men,'employees presently represented by the I. A. M. as the result of aseries of collective bargaining agreements with the Company.3TheSteelworkers, whose position is shared by the Company, contendsthat its present claim of a plant-wide unit, including machinists andmaintenance employees, is supported by the practice of the FederalUnion and the I. A. M. of negotiating jointly with the Company upona plant-wide basis.The I. A. M. and the Federal Union oppose theunit sought by the Steelworkers only insofar as they maintain that ma-chinists and maintenance employees should not be included togetherwith the production efnployees.4With respect to the contention of the Steelworkers that the historyof collective bargaining establishes the appropriateness of a plant-wide unit, the record reveals that, while the Federal Union and theI.A. M. have, for purposes of convenience, customarily executed jointbargaining contracts covering both production employees and thegroup of machinists and maintenance employees, these contracts havebeen composite agreements, executed by individual representatives ofthe I. A. M. and the Federal Union. In the negotiation and admin-istration of these agreements, the separate interests of the group ofcraft machinists and maintenance employees have been carefully pre-served, not only in the separate recognition by the Company of theI.A. M. as the exclusive bargaining representative of such employees,but also in the separate handling of grievances for employees in thisgroup by a representative of the I. A. M.Under the circumstances,we are of the opinion that the history of collective bargaining doesnot establish the appropriateness of a plant-wide unit, but on thecontrary indicates the appropriateness of preserving the separateidentity of the production group on the one hand and the group ofThe Steelworkers stated at the hearing, however, that in the event the Board shouldfind a plant-wide unit inappropriate, it desired to urge as an alternative position that theunit as originally claimed was appropriate.The I Aâi has been the recognized bargaining representative since October 12, 1938,of a multiple-craft unit consisting of tool and die makers, machinists, die setters, andmillwrights4All parties also agree to the exclusion of clerical employees, technical employees,sales-men, superintendents and their assistants, and foremen SUPERIOR METAL PRODUCTS COMPANY555machinists and maintenance employees on the other.Accordingly, inview of the history of collective bargaining,we shall exclude themachinists and maintenance employees from the unit of productionemployees hereinafter found appropriate.'We find that all production employees of the Company,excludingclerical,office and technical employees,machinists and maintenanceemployees,6salesmen,superintendents and their assistants,foremen,and all other supervisory employees with authority to hire, promote,discharge,discipline,or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collectivebargainingwithin the meaningof Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employeed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations.Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Superior MetalProducts Company, St. Paul, Minnesota, an election by secret ballotshall be conducted as early as possible, buthot later than thirty (30)days from the date of this Direction, under the-direction and super-vision of the Regional Director for the Eighteenth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among employees in the unit found appropriate in Section IV,5The record indicates that the Steelworkers has confined its organizational campaign toemployees of the production group and has submitted no specific evidence of representationamong the machinists and maintenance employees.Moreover,the I A Df,which cur-rently represents these employees,isnot requesting an election among them,conse-quently, we shall not at this time make a determination of representatives for this groupCf.Matter of Tobacco By-ProductsifChemical Corporation,64 N. L R. B 252.Included under this classification are all the craft,employees presently representedby the I A M.Since the employees claimed by the I A. M have been excluded from the appropriateunit, and this organization apparently asserts no interest in the production employees whoform the appropriate unit,we shall omit its name from the ballot in the election herein-after directed. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDabove, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether they desire to berepresented by United Steelworkers of America, C. I. 0., or by Fed-eral Labor Union No. 21727, AFL, for the purposes of collective bar-gaining, or by neither.Jli.